EXECUTION VERSION

AMENDMENT NO. 5 TO
LOAN AND SERVICING AGREEMENT
This AMENDMENT NO. 5 TO LOAN AND SERVICING AGREEMENT, dated as of March 13, 2013
(this “Amendment”), is executed by and among DT WAREHOUSE IV, LLC, a Delaware
limited liability company (together with its successors and assigns, the
“Borrower”), DT CREDIT COMPANY, LLC, an Arizona limited liability company, as
servicer (in such capacity, the “Servicer”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as Backup Servicer, Paying Agent
and Securities Intermediary (“Paying Agent”), and THE ROYAL BANK OF SCOTLAND
PLC, as Program Agent for the Conduit Lenders and the Committed Lenders
(“Program Agent”) and as sole Managing Agent and sole Committed Lender.
Capitalized terms used, but not otherwise defined herein, shall have the
meanings ascribed thereto in the “Loan and Servicing Agreement” (defined below).
WITNESSETH:
WHEREAS, the Borrower, the Servicer, the Program Agent, the Paying Agent, the
Commercial Paper Conduits from time to time party thereto, and the Financial
Institutions from time to time party thereto entered into that certain Loan and
Servicing Agreement dated as of July 23, 2010 as amended by Amendment No. 1
dated as of May 13, 2011, Amendment No. 2 dated as of September 19, 2011,
Amendment No. 3 dated as of December 28, 2011 and Amendment No. 4 dated as of
March 15, 2012 (the “Loan and Servicing Agreement”);
WHEREAS, as provided herein, the parties hereto have agreed to amend certain
provisions of the Loan and Servicing Agreement as described below;
NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
SECTION 1.Amendment to the Loan and Servicing Agreement. Effective as of the
date hereof, and subject to the satisfaction of the conditions precedent set
forth in Section 2 hereof, the Loan and Servicing Agreement is hereby amended by
deleting the definition of “Commitment Termination Date” set forth in Section
1.01 of the Loan and Servicing Agreement and replacing it, in its entirety, with
the following:
“Commitment Termination Date” means March 26, 2013, as such date may be extended
from time to time pursuant to Section 2.08.
SECTION 2.    Conditions to Effectiveness. This Amendment shall become effective
as of the date hereof upon receipt by the Program Agent of counterparts of this
Amendment executed by each of the parties hereto.
SECTION 3.    Representations, Warranties and Confirmations. Each of the
Servicer and the Borrower hereby represents and warrants that:
3.1        It has the power and is duly authorized to execute and deliver this
Amendment.
3.2        The execution and delivery of this Amendment has been duly authorized
by all corporate or limited liability company action necessary on its part.
3.3        This Amendment and the Loan and Servicing Agreement as amended
hereby, constitute legal, valid and binding obligations of such parties and are
enforceable against such parties in accordance with their terms.
3.4        Immediately prior, and after giving all effect, to this Amendment,
the covenants, representations and warranties of each such party, respectively,
set forth in the Loan and Servicing Agreement and as amended hereby, are true
and correct in all material respects as of the date hereof (except to the extent
such representations or warranties relate solely to an earlier date and then as
of such date).
3.5        Immediately prior, and after giving all effect, to this Amendment, no
event, condition or circumstance has occurred and is continuing which
constitutes an Event of Termination or Incipient Event of Termination.
SECTION 4.    Entire Agreement. The parties hereto hereby agree that this
Amendment constitutes the entire agreement concerning the subject matter hereof
and supersedes any and all written and/or oral prior agreements, negotiations,
correspondence, understandings and communications.
SECTION 5.    Effectiveness of Amendment. Except as expressly amended by the
terms of this Amendment, all terms and conditions of the Loan and Servicing
Agreement shall remain in full force and effect and are hereby ratified and
confirmed. This Amendment is effective only for the specific purpose for which
it is given and shall not operate as a consent, waiver, amendment or other
modification of any other term or condition set forth in the Loan and Servicing
Agreement or any right, power or remedy of any Program Agent under the Loan and
Servicing Agreement. Upon the effectiveness of this Amendment, each reference in
the Loan and Servicing Agreement to “this Agreement” or “this Loan and Servicing
Agreement” or words of like import shall mean and be references to the Loan and
Servicing Agreement as amended hereby, and each reference in any other Facility
Document to the Loan and Servicing Agreement or to any terms defined in the Loan
and Servicing Agreement which are modified hereby shall mean and be references
to the Loan and Servicing Agreement or to such terms as modified hereby.
SECTION 6.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 7.    Severability. In case any provision in this Amendment will be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions will not in any way be affected or impaired thereby.
SECTION 8.    Binding Effect. This Amendment shall be binding upon and shall be
enforceable by parties hereto and their respective successors and permitted
assigns.
SECTION 9.    Headings. The Section headings herein are for convenience only and
will not affect the construction hereof.
SECTION 10.    Novation. This Amendment does not constitute a novation or
termination of the Loan and Servicing Agreement or any Facility Document and all
obligations thereunder are in all respects continuing with only the terms
thereof being modified as provided herein.
SECTION 11.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which so executed will be deemed to be an original, but
all such counterparts will together constitute but one and the same instrument.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized officers as of the date
first above written.
DT WAREHOUSE IV, LLC
By: /s/ Jon Ehlinger            
Name: Jon Ehlinger
Title: Secretary
DT CREDIT COMPANY, LLC
By: /s/ Jon Ehlinger            
Name: Jon Ehlinger
Title: Secretary
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Backup Servicer, Paying Agent and Securities Intermediary
By: /s/ Jeanine C. Casey        
Name: Jeanine C. Casey
Title: Vice President
THE ROYAL BANK OF SCOTLAND PLC
as Program Agent, sole Managing Agent and sole
Committed Lender
By: RBS Securities Inc., as agent


By: /s/ Michael Zappaterrini        
Name: Michael Zappaterrini
Title: Managing Director




